In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-4126
MARIO WILLIAMS,
                                             Plaintiff-Appellant,
                                v.

CHICAGO POLICE OFFICER MARCELO RODRIGUEZ,
UNKNOWN and UNNAMED CHICAGO POLICE OFFICER, and
CITY OF CHICAGO,
                                Defendants-Appellees.
                   ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
        No. 06 C 0157—Samuel Der-Yeghiayan, Judge.
                         ____________
ARGUED SEPTEMBER 28, 2007—DECIDED DECEMBER 6, 2007
                   ____________


  Before POSNER, FLAUM, and SYKES, Circuit Judges.
  FLAUM, Circuit Judge. On February 15, 2005, Plaintiff
Mario Williams was driving on Lake Shore Drive in
Chicago, Illinois when his asthma allegedly flared up,
causing him to pull his vehicle over. Defendant Police
Officer Marcelo Rodriguez pulled up to Williams’s vehicle,
suspected Rodriguez had been drinking, and after ad-
ministering field sobriety tests, arrested Williams for
driving under the influence. When Williams was taken to
the police station and asked to take a breathalyzer test, he
informed Rodriguez that he had asthma, could not breathe,
and needed his medication. While in lockup, Williams
2                                              No. 06-4126

repeatedly requested his inhaler for four to five hours
before receiving it, and his requests for additional medica-
tion went unanswered. Charges were brought against
Williams for driving under the influence and obstructing
traffic, and Williams was found not guilty on all counts.
Williams subsequently filed the current lawsuit in the
Northern District of Illinois, which included false arrest
and deliberate indifference to medical needs claims
pursuant to 42 U.S.C. § 1983, as well as Illinois state
claims for denial of medical treatment and malicious
prosecution. The parties filed cross-motions for sum-
mary judgment which the district court granted for
defendants on all grounds. This appeal followed. For the
following reasons, we partially modify the district court’s
grant of summary judgment to an order to dismiss, and
as so modified, affirm.


                     I. Background
  The facts in this section are presented in the light most
favorable to Plaintiff Mario Williams, the nonmoving
party on appeal, as is required for purposes of summary
judgment.
  Early in the morning on February 15, 2005, Plaintiff
Mario Williams and his brother Mark were driving south-
bound on Lake Shore Drive in Chicago, Illinois after giving
a ride home to one of Mario’s friends. Mario Williams, who
was about to turn fifty, had been diagnosed in 1995 with
chronic asthma, which had flared up while at work on
February 14 before improving when he returned home.
While driving home with his brother however, Williams
did not feel well and the two decided to switch drivers.
  At approximately 1:30 a.m., Williams pulled his vehicle
over and put his hazards on so he and his brother could
switch places. Williams stopped his vehicle in the far right
No. 06-4126                                                    3

southbound driving lane on Lake Shore Drive between
Monroe Street and Jackson Boulevard, adjacent to Grant
Park in downtown Chicago. Traffic was light on the road
at that time. Defendant Marcelo Rodriguez, an on-duty
City of Chicago police officer, noticed Williams’s vehicle
at the traffic light at the intersection of Monroe Street
and Lake Shore Drive and then saw Williams stop the
vehicle in the far right lane. Shortly after Williams
stopped his vehicle, Rodriguez pulled behind Williams’s
truck. When Officer Rodriguez approached the vehicle, the
driver’s side window was already rolled down. According
to Rodriguez, he observed an odor of alcohol from Wil-
liams’s breath and noticed that Williams’s eyes were
bloodshot.1 Rodriguez asked Williams if he had been
drinking, to which Williams responded “no.” Williams
then informed Rodriguez that he intended to switch
seats with his brother because he “wasn’t feeling well.”
  Officer Rodriguez then asked Williams to perform field
sobriety tests. On the finger-to-nose test, Williams suc-
cessfully completed the task, but swayed while doing so.
With respect to the one-leg stand test, Williams swayed
while balancing himself on one foot and did not maintain
his balance for the full thirty seconds the test contem-
plates. Finally, Williams took the walk-and-turn test, in
which he failed to touch his heel to his toe several times
and stepped off the line on a few occasions. After adminis-
tering the field sobriety tests, Officer Rodriguez placed
Williams under arrest for driving under the influence.



1
  Williams disputes Officer Rodriguez’s contention that he
detected an odor of alcohol on Williams’s breath. The only
evidence Williams offers to support his argument is testimony
that he had not been drinking. The fact that Williams had not
had anything to drink however, does not call into dispute Officer
Rodriguez’s testimony as to what he smelled.
4                                               No. 06-4126

  Officer Rodriguez took Williams to the police station for
processing. Williams’s property was inventoried, and
although another officer performed this task, Officer
Rodriguez saw Williams’s albuterol inhaler when Williams
emptied his pockets. After Williams had been at the
station over an hour and after Williams’s twenty minute
observation period, Rodriguez asked Williams to blow
into a breathalyzer. Williams then told Rodriguez that
he had asthma, needed his medication, and could not
breathe. The breathalyzer test was not administered.
  Williams did not mention his medical condition at any
other time during processing to Officer Rodriguez or any of
the other four or five officers nearby. Additionally, Wil-
liams did not at any point request that he see a doctor.
Instead, Williams was trying to control his breathing by
minimizing the amount he was talking.
  While Williams was being processed, his brother, Mark,
and wife, Shirley Ramsey Williams, came to the station
and met briefly with Officer Rodriguez. Williams’s wife
asked Officer Rodriguez if Williams had his asthma
inhaler, to which Rodriguez replied “yes.” Then, just to be
sure, Williams’s wife gave Officer Rodriguez an extra
albuterol inhaler and asked that it be given to Williams.
Officer Rodriguez responded that he would do so. This
however, did not occur. Officer Rodriguez did not give
Williams his inhaler and also ignored Williams when he
asked Rodriguez if his wife had brought his medicine.
  After Officer Rodriguez completed his paperwork, he
took Williams to the lockup area, where he left Williams
with the lockup keeper, along with Williams’s paperwork
and property bag. This marked the end of Williams’s
contact with Officer Rodriguez during his detention.
  While in lockup, Williams hollered for hours that he
needed his inhaler and knocked on the window and walls
of his cell. After approximately four to five hours, Williams
No. 06-4126                                                  5

was told he would be given his inhaler. When the lockup
keeper gave the inhaler to Williams, he only let Williams
take a couple of puffs before placing the inhaler back
in the property bag. Williams then asked the lockup
keeper if he could call his wife so she could bring his
other asthma medication. Williams told him that if he
did not receive the proper medication for his asthma he
could die, and asked for his help. The lockup keeper
ignored Williams and did not respond to his requests.
  During this period of time, Williams’s wife called the
police station at least eight times to check in on her
husband, and specifically asked about Williams’s medical
condition on the first two occasions. The woman Williams’s
wife spoke with replied that if Williams was having any
medical difficulties, he would let the lockup keeper know.
  On February 16, 2005, Williams’s wife picked Williams
up after his release from the station. Williams did not
immediately seek medical treatment upon his release, but
did go to the hospital for his asthma on February 17 or 18.2
  The incident on February 15, 2005 resulted in three
charges being brought against Williams: 1) driving under
the influence in violation of 625 ILL. COMP. STAT. 5/11-
501(a) (2004); 2) obstruction of traffic in violation of 625
ILL. COMP. STAT. 5/11-1416 (2004); and 3) obstruction of
traffic in violation of the Municipal Code of Chicago § 9-40-
130 (1999). Following a bench trial in the Circuit Court of
Cook County, Williams was found not guilty on all three
counts on February 22, 2006.


2
  Plaintiff ’s deposition, as well as his wife’s, indicate that
Williams went to the emergency room within a day or two of
his arrest due to asthma-related problems. The medical records
show however, and Plaintiff ’s counsel confirmed at oral argu-
ment, that Williams’s trip to the hospital was instead for pre-
scheduled care related to his asthma.
6                                              No. 06-4126

   On January 11, 2006, Williams brought this action
against Officer Rodriguez, an unknown and unnamed
Chicago police officer, and the City of Chicago. The com-
plaint included two federal claims pursuant to 42 U.S.C.
§ 1983: a false arrest claim against Officer Rodriguez
and a deliberate indifference to medical needs claim
against Officer Rodriguez and the unknown and unnamed
officer. Williams also brought two supplemental Illinois
state claims: a denial of medical treatment claim against
all defendants and a malicious prosecution claim against
Officer Rodriguez and the City of Chicago. Both parties
filed cross-motions for summary judgment, which the
district court granted for defendants in its entirety and
denied for Williams in its entirety. Williams appeals
the district court’s grant of summary judgment on all
counts.


                      II. Analysis
   On appeal, we review a district court’s grant of sum-
mary judgment de novo. Whitman v. Nesic, 368 F.3d 931,
933 (7th Cir. 2004). In doing so, we “must construe all
facts in the light most favorable to the non-moving party
and draw all reasonable and justifiable inferences in favor
of that party.” Conley v. Village of Bedford Park, 215 F.3d
703, 708 (7th Cir. 2000) (quoting Bellaver v. Quanex Corp.,
200 F.3d 485, 491-92 (7th Cir. 2000)). Summary judg-
ment is appropriate when the evidence “show[s] that
there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(c). With respect to Williams’s
claims under 42 U.S.C. § 1983, we will only address
whether defendants are protected by qualified immunity
if, as a threshold matter, we find that the facts, when
viewed in the light most favorable to Williams, establish
that Williams’s constitutional rights were violated. Russell
No. 06-4126                                                7

v. Harms, 397 F.3d 458, 462-63 (7th Cir. 2005) (citing
Saucier v. Katz, 533 U.S. 194, 201, 150 L. Ed. 2d 272, 121
S. Ct. 2151 (2001)).


A. False Arrest
  In order for Williams to prevail on his § 1983 false arrest
claim, he must show that probable cause for his arrest
was lacking. See Kelley v. Myler, 149 F.3d 641, 646 (7th
Cir. 1998) (“An essential predicate to any § 1983 claim
for unlawful arrest is the absence of probable cause.”).
If probable cause to arrest is found to exist, it “is an
absolute defense to any claim under Section 1983 against
police officers for wrongful arrest.” Mustafa v. City of
Chicago, 442 F.3d 544, 547 (7th Cir. 2006). Police officers
possess probable cause to arrest when “ ‘the facts and
circumstances within their knowledge and of which they
have reasonably trustworthy information are sufficient
to warrant a prudent person in believing that the sus-
pect had committed’ an offense.” Id. (quoting Kelley, 149
F.3d at 646). Probable cause is not evaluated by the
court based upon “the facts as an omniscient observer
would perceive them,” but instead is determined by the
facts “as they would have appeared to a reasonable person
in the position of the arresting officer.” Id. (quoting
Kelley, 149 F.3d at 646; citing Woods v. City of Chicago,
234 F.3d 979, 987 (7th Cir. 2000)).
  In his appeal of this issue, Williams primarily focuses
upon whether Officer Rodriguez possessed probable cause
to arrest him for driving under the influence. Williams
contends that the district court failed to properly construe
the record in the light most favorable to him and ignored
the fact that he did not display many of the factors Officer
Rodriguez was trained to look for in determining whether
an individual is under the influence. The probable cause
analysis however, need not be limited solely to whether
8                                                No. 06-4126

probable cause existed to arrest Williams for driving under
the influence. Although Officer Rodriguez arrested Wil-
liams for driving under the influence, an officer’s “subjec-
tive reason for making the arrest need not be the criminal
offense as to which the known facts provide probable
cause.” Devenpeck v. Alford, 543 U.S. 146, 153 (2004). In
Devenpeck, the Supreme Court rejected “[t]he rule that
the offense establishing probable cause must be ‘closely
related’ to, and based on the same conduct as, the offense
identified by the arresting officer at the time of arrest.” Id.
Instead, the Fourth Amendment’s focus on reasonable-
ness dictates an objective analysis, whereby, “the fact
that the officer does not have the state of mind which is
hypothecated by the reasons which provide the legal
justification for the officer’s action does not invalidate the
action taken as long as the circumstances, viewed objec-
tively, justify that action.” Id. (quoting Whren v. United
States, 517 U.S. 806, 813, 135 L. Ed. 2d 89, 116 S. Ct. 1769
(1996)). Thus, the probable cause analysis in this case
need not be limited to whether Officer Rodriguez had
probable cause to arrest Williams for driving under the
influence or the obstruction of traffic violations for
which he was later charged. Instead, the issue is whether
a reasonable officer, with the same information known to
Officer Rodriguez at the time, would have had probable
cause to arrest Williams for any offense. See United States
v. Williams, 495 F.3d 810, 817-18 (7th Cir. 2007) (following
Devenpeck, finding that once the officers had probable
cause to arrest defendant, “it is irrelevant that their
investigation eventually found evidence of other crimes,
that he was originally charged with those other crimes, or
that the [sic] those crimes were charged based on an
investigation that dragged out longer than was war-
ranted by their original reasonable suspicion”); see also
Apodaca v. City of Albuquerque, 443 F.3d 1286 (10th Cir.
2006) (following Devenpeck, the plaintiff ’s wrongful arrest
No. 06-4126                                                9

claim failed since, although officers lacked probable cause
to arrest the plaintiff for the stated reason of violating a
restraining order, at the time of the arrest the officer
was aware that the plaintiff ’s vehicle was being operated
without insurance, a misdemeanor offense).
  Illinois law provides that it is an offense to stop or park
a vehicle “upon the roadway when it is practicable to
stop, park or so leave such vehicle off the roadway.” 625
ILL. COMP. STAT. 5/11-1301(a) (2004). This statute does
not apply to business or residential districts and is ap-
plicable regardless of whether the vehicle is attended or
unattended. Id.; see People v. Glisson, 835 N.E.2d 162, 173
(Ill. App. Ct. 2005) (“we read the language that the
statute is applicable only ‘outside a business or residence
district’ to mean the statute is applicable to areas other
than business or residential districts”). Officer Rodriguez
in this case observed Williams’s vehicle stopped in the
far right lane of southbound Lake Shore Drive with its
hazard lights on. Despite this however, Williams claims
that no probable cause existed to find him in violation of
this statute.
  Williams first contends that it was not “practicable” for
him to stop elsewhere since this was a medical emergency.
Even if Williams was in fact suffering from a severe
medical emergency however, this would not have been
apparent to a reasonable officer on the scene. All Williams
told Officer Rodriguez was that he was not “feeling well,”
and he did not display any physical symptoms indicat-
ing that it was necessary to stop the vehicle on Lake
Shore Drive. Furthermore, if Williams needed to stop the
vehicle, he did not need to do so on Lake Shore Drive,
which is part of Highway 41. Williams stopped his vehicle
between two cross-streets and could have turned off on one
of these roads and found an appropriate place to switch
drivers.
10                                              No. 06-4126

  Williams next argues that no probable cause existed to
find he had violated 625 ILL. COMP. STAT. 5/11-1301(a)
because there were still multiple unobstructed lanes
available for other vehicles to go around him. The statute’s
text states that “but in every event an unobstructed
width of the highway opposite a standing vehicle shall
be left for the free passage of other vehicles.” 625 ILL.
COMP. STAT. 5/11-1301(a). The Appellate Court of Illinois
has determined that this language “does not mean that
drivers can pull over anywhere they please as long as
there is a second lane of traffic.” Glisson, 835 N.E.2d at
173. Instead, the court determined that “it means that a
driver for whom it is not practicable to pull off the road
onto a shoulder has to pull as far to the side of the road as
possible in order to allow the passage of other vehicles
around his or her vehicle.” Id. This clause therefore, did
not permit Williams to stop the vehicle where he did so
long as he did not obstruct all lanes of traffic. Further-
more, even if Lake Shore Drive did not have a shoulder
for Williams to pull off on, as discussed above, given the
number of cross-streets in the area, a reasonable officer
would have reason to believe that it was practicable for
Williams to stop his car to switch drivers somewhere
other than on Highway 41.
  Williams’s final argument is that no probable cause
existed to arrest him under this statute because he was
“disabled.” Illinois law provides that 625 ILL. COMP. STAT.
5/11-1301(a) “shall not apply to the driver of any vehicle
which is disabled in such manner and to such extent
that it is impossible to avoid stopping and temporarily
leaving the vehicle in such position.” 625 ILL. COMP. STAT.
5/11-1301(c). This section clearly exempts a “vehicle
which is disabled,” not a disabled driver of a vehicle as
Williams argues. See id. (emphasis added). This argu-
ment therefore is unavailing.
No. 06-4126                                             11

   Having found that a reasonable officer on the scene
would have probable cause to believe Williams had vio-
lated 625 ILL. COMP. STAT. 5/11-1301(a), the only remain-
ing issue is whether this was an offense for which Williams
could be arrested. The Supreme Court has made clear that
“[i]f an officer has probable cause to believe that an
individual has committed even a very minor criminal
offense in his presence, he may, without violating the
Fourth Amendment, arrest the offender.” Atwater v. City
of Largo Vista, 532 U.S. 318, 354, 121 S. Ct. 1536, 149 L.
Ed. 2d 549 (2001) (affirming the custodial arrest of a
woman when probable cause existed that she had violated
a Texas statute requiring the wearing of seatbelts);
Chortek v. City of Milwaukee, 356 F.3d 740, 745 (7th Cir.
2004) (“Arrest for a minor, non-jailable offense does not
violate the Fourth Amendment.”). Therefore, because the
facts known to Officer Rodriguez, when viewed objectively,
would have provided a reasonable officer with probable
cause to believe Williams had violated 625 ILL. COMP.
STAT. 5/11-1301(a), it was within his authority, without
violating the Fourth Amendment, to arrest Williams for
that violation. Due to the objective nature of the probable
cause analysis, it is of no consequence that Officer Rodri-
guez’s subjective reason for making the arrest was driving
under the influence rather than a violation of 625 ILL.
COMP. STAT. 5/11-1301(a). Therefore, the district court
properly granted summary judgment for Defendant
Rodriguez on this count.


B. Deliberate Indifference to Medical Needs
  Williams complaint included a claim pursuant to § 1983
that Officer Rodriguez and an unknown and unnamed
officer had violated his Fourth, Eighth, and Fourteenth
Amendment rights by denying him treatment for his
asthma. At summary judgment, Williams limited his
12                                             No. 06-4126

claim to one of deliberate indifference to medical needs
pursuant to the standard applied under the Eighth
Amendment. Although the Eighth Amendment only applies
to convicted prisoners, this court has previously stated
that the same standard applies to pretrial detainees under
the Fourteenth Amendment’s due process clause. See
Cavalieri v. Shepard, 321 F.3d 616, 620 (7th Cir. 2003)
(“The Eighth Amendment does not apply to pretrial
detainees, but as a pretrial detainee, [Plaintiff] was
entitled to at least the same protection against deliberate
indifference to his basic needs as is available to convicted
prisoners under the Eighth Amendment.”); see also
Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 764 (7th Cir.
2002) (“when considering a pretrial detainee’s claim of
inadequate medical care, we frequently turn to the analo-
gous standards of Eighth Amendment jurisprudence”).
Under this standard, “plaintiff has the burden of showing
that (1) the harm to the plaintiff was objectively serious;
and (2) that the official was deliberately indifferent to
[his] health or safety.” Cavalieri, 321 F.3d at 620. Defen-
dants do not address the second element of this stan-
dard in their brief and instead solely argue that Williams’s
harm was not objectively serious.
   A medical condition is deemed to be objectively serious
if it is “one that has been diagnosed by a physician as
mandating treatment or one that is so obvious that even a
lay person would easily recognize the necessity for a
doctor’s attention.” Henderon v. Sheahan, 196 F.3d 839,
846 (7th Cir. 1999) (quoting Gutierrez v. Peters, 111 F.3d
1364, 1374 (7th Cir. 1997)). This court has found that
“asthma can be, and frequently is, a serious medical
condition, depending on the severity of the attacks.” Board
v. Farnham, 394 F.3d 469, 484 (7th Cir. 2005); see Garvin
v. Armstrong, 236 F.3d 896, 898 (7th Cir. 2001) (“Asthma,
depending upon its degree, can be a serious medical
condition.”). Defendants’ claim for summary judgment
No. 06-4126                                               13

therefore, depends upon whether Williams was suffering
from a sufficiently severe asthma attack the night he
was arrested. In Farnham, we found that the plaintiff ’s
asthma constituted a severe medical condition for pur-
poses of surviving summary judgment when there was
testimony that the air quality in jail caused the plaintiff to
be taken to the emergency room on two occasions, forced
him to begin using a breathing machine, and that when
deprived of his asthma medication, the plaintiff would
sometimes go into an attack that would leave him, as he
described it, “almost frickin’ dead” in the morning. Farn-
ham, 394 F.3d at 484-85. Here, although Williams has
been diagnosed with chronic asthma and it has been severe
enough at times to require trips to the emergency room,
according to Williams’s medical records, his night under
arrest did not necessitate an immediate, independent
trip to the emergency room. Furthermore, our inquiry
into the severity of Williams’s asthma attack is limited to
his time in processing, since Williams has failed to name
a proper defendant for the period of his detention spent
in lockup.
  Williams brought this deliberate indifference claim
against Officer Rodriguez and an unknown and unnamed
Chicago police officer. In his complaint, Williams stated
that he would seek leave to amend his complaint once
he learned the identify of this unknown and unnamed
defendant. Discovery was Williams’s opportunity to
identify this defendant, and he failed to do so before
discovery closed on August 18, 2006. Due to Williams’s
failure to identify this defendant and the lack of any
record that this individual was served with process, the
district court’s grant of summary judgment for this
unknown and unnamed defendant is modified to dis-
miss this defendant from the case.
  Officer Rodriguez then, is the only proper defendant
for Williams’s deliberate indifference claim. Therefore, the
14                                             No. 06-4126

analysis for this claim is limited to determining whether
Williams’s asthma was objectively serious during the
period of time he was with Officer Rodriguez. Williams
concedes that there was no evidence he had a serious
medical need at the scene of his arrest. Instead, the sole
question is whether Williams’s asthma was objectively
serious during processing. The evidence does not reflect
that Williams was suffering from a sufficiently severe
asthma attack at that time. Williams’s first mention of
his asthmatic condition occurred when Officer Rodriguez
asked him to take a breathalyzer test. It was at this
point that Williams told Officer Rodriguez that he had
asthma, “needed [his] medication,” and “can’t breathe.”
These statements, when arising in the context of a re-
quest for Williams to take a breathalyzer test, are insuffi-
cient by themselves to show that Williams was suffer-
ing from a serious asthma attack. At no other point
during processing did Williams affirmatively request his
inhaler or any medical attention from Officer Rodriguez
or any of the other officers present. Williams responds to
this, stating that his silence during processing was due to
his focus on trying to control his breathing. While Wil-
liams’s explanation for his silence is evidence that he
was suffering from asthmatic symptoms, this also indi-
cates that during processing, Williams’s asthma was not
so severe that he was unable to control his breathing
without immediate medical assistance. In addition, aside
from Williams’s attempt to control his breathing, there
is no evidence in the record showing that Williams was
exhibiting physical symptoms reflective of an asthma
attack while in processing. Furthermore, although Wil-
liams’s wife and brother put Officer Rodriguez on addi-
tional notice of Williams’s asthma when they gave Officer
Rodriguez Williams’s inhaler, there is no evidence that
they told Officer Rodriguez that Williams was in im-
mediate need of his inhaler due to a current asthma
No. 06-4126                                             15

attack. Thus, the facts, when viewed in the light most
favorable to Williams, fail to show that his asthma was
sufficiently severe during processing to be considered
objectively serious for purposes of his deliberate indif-
ference claim against Officer Rodriguez.
  Although Williams’s deliberate indifference claim fails
under the Fourteenth Amendment analysis, it is worth
noting that while this suit was before the district court,
this court recognized in Lopez v. City of Chicago that
the Fourteenth Amendment’s due process protections
only apply to a pretrial detainee’s confinement condi-
tions after he has received a judicial determination of
probable cause. Lopez v. City of Chicago, 464 F.3d 711, 719
(7th Cir. 2006). Claims regarding conditions of confine-
ment for pretrial detainees such as Williams, who have not
yet had a judicial determination of probable cause (a
Gerstein hearing), are instead governed by the Fourth
Amendment and its objectively unreasonable standard.
Id. The Lopez decision came out nearly two months be-
fore the district court granted defendants’ summary
judgment motion in this case, and Williams has waived
any Fourth Amendment claim by failing to amend or
supplement his motion for summary judgment or raise
the issue on appeal.
  Without offering any opinion as to whether Williams’s
deliberate indifference claim would have been successful
under a Fourth Amendment analysis, we do note that the
deliberate indifference standard under the Eighth and
Fourteenth Amendments requires a higher showing on a
plaintiff ’s part than is necessary to prove an officer’s
conduct was “objectively unreasonable under the circum-
stances.” Id. at 720. What is “objectively unreasonable” in
the context of a medical needs case has been further
clarified by this court in Sides v. City of Champaign, 496
F.3d 820 (7th Cir. 2007). In that case, the plaintiff was
ordered out of his vehicle by police and made to stand
16                                              No. 06-4126

against the fender of his car, which was hot, on a ninety
degree day for approximately one hour. Id. at 823. This
led the plaintiff to complain to the officers of dizziness,
dehydration, and soreness, but the officers did not permit
the plaintiff to move. Id. The reasoning underlying this
court’s determination that the officers did not violate
the plaintiff ’s Fourth Amendment rights implicitly identi-
fied four factors that are relevant for ascertaining wheth-
er a defendant’s conduct was objectively unreasonable. See
id. at 827-28. The first is that the officer be given notice
of the arrestee’s medical need, whether by word as oc-
curred in Sides, or through observation of the arrestee’s
physical symptoms. Id. at 823, 828. Second, the court in
Sides considered the seriousness of the medical need, in
that case noting that the plaintiff ’s complaints were not
accompanied by any physical symptoms. Id. at 828. The
severity of the medical condition under this standard
need not, on its own, rise to the level of objective serious-
ness required under the Eighth and Fourteenth Amend-
ment. Instead, the Fourth Amendment’s reasonable-
ness analysis operates on a sliding scale, balancing the
seriousness of the medical need with the third factor—the
scope of the requested treatment. In Sides for ex-
ample, the court noted that the plaintiff was partially
responsible for his lengthy detention outdoors, since he
insisted that the officers not charge him at all, rather than
requesting that the officers take him to the station house
or write him a citation immediately. Id. Finally, police
interests also factor into the reasonableness determina-
tion. This factor is wide-ranging in scope and can include
administrative, penological, or investigatory concerns.
Sides reflected the latter of these interests, with the
court emphasizing the importance of an on-site investiga-
tion and noting that the officers did not prolong the
plaintiff ’s detention once this investigation was completed.
Id. Again, we offer no opinion as to whether defendants’
No. 06-4126                                               17

conduct violated Williams’s Fourth Amendment rights
under this multi-factor analysis, but for the reasons
discussed above, Williams has failed to meet the higher
burden of showing that Officer Rodriguez was deliberately
indifferent to an objectively serious medical condition.


C. Supplemental State Claims
  Having disposed of Williams’s federal claims, we are left
only with his supplemental state claims of malicious
prosecution and willful and wanton denial of medical care.
As a general matter, when all federal claims have been
dismissed prior to trial, the federal court should relinquish
jurisdiction over the remaining pendant state claims.
Wright v. Associated Ins. Cos., 29 F.3d 1244, 1252 (7th Cir.
1994); Williams Electronics Games, Inc. v. Garrity, 479
F.3d 904, 906-07 (7th Cir. 2007). This rule however, is
subject to three recognized exceptions: when the refilling
of the state claims is barred by the statute of limitations;
where substantial judicial resources have already been
expended on the state claims; and when it is clearly
apparent how the state claim is to be decided. Wright,
29 F.3d at 1251-52; Williams Electronics Games, 479 F.3d
at 906-07. Although discovery in this case has been
completed and thus judicial resources have already been
expended to some degree, our reasoning with respect to
Williams’s federal § 1983 claims did not reach issues
fully dispositive of Williams’s pendant state claims. See
Wright, 29 F.3d at 1251 (“If the district court, in deciding
a federal claim, decides an issue dispositive of a pendent
claim, there is no use leaving the latter to the state
court.”).
   With respect to Williams’s malicious prosecution claim,
it is well-established that the existence of probable cause
is a complete defense to such a claim. Logan v. Caterpillar,
Inc., 246 F.3d 912, 926 (7th Cir. 2001) (citing Cervantes v.
18                                              No. 06-4126

Jones, 188 F.3d 805, 810-11 (7th Cir. 1999)); Mustafa v.
City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006). Unlike
the district court however, we have disposed of Williams’s
false arrest claim without needing to address whether
probable cause existed to arrest Williams for the offenses
for which he was prosecuted. See Bombard v. Fort Wayne
Newspapers, Inc., 92 F.3d 560, 562 (7th Cir. 1996) (“In
deciding an appeal, we may affirm the district court’s
grant of summary judgment on a ground other than that
relied upon by the district court below, so long as the
alternative basis finds adequate support in the record.”).
Because we have not determined whether Officer Rodri-
guez lacked probable cause to arrest Williams for driving
under the influence or obstruction of traffic, an essential
element of an Illinois malicious prosecution claim, see
Reynolds v. Menard, Inc., 850 N.E.2d 831, 837 (Ill. App. Ct.
2006), we modify the district court’s grant of summary
judgment for defendants on this claim to a dismissal
for lack of jurisdiction.
   Williams has also brought a state claim against all
defendants for failure to provide him with medical care.
Illinois’s Local Governmental and Governmental Em-
ployees Tort Immunity Act provides that as a general
matter, “[n]either a local public entity nor a public em-
ployee is liable for injury proximately caused by the failure
of the employee to furnish or obtain medical care for a
prisoner in his custody . . .” 745 ILL. COMP. STAT. 10/4-105
(2004). This immunity however, does “not apply where
the employee, acting within the scope of his employment,
knows from his observation of conditions that the
prisoner is in need of immediate medical care and,
through willful and wanton conduct, fails to take reason-
able action to summon medical care.” Id. This court has
held that the “willful and wanton [standard] is ‘remark-
ably similar’ to the deliberate indifference standard.”
Chapman v. Keltner, 241 F.3d 842, 847 (7th Cir. 2001)
No. 06-4126                                             19

(citing Payne for Hicks v. Churchich, 161 F.3d 1030, 1041
n.13 (7th Cir. 1998)).
  With respect to Williams’s claim under 745 ILL. COMP.
STAT. 10/4-105 against Officer Rodriguez, our decision
on Williams’s federal deliberate indifference claim is
dispositive of this issue. Although Officer Rodriguez did
not argue whether he was subjectively deliberately indif-
ferent to Williams’s medical need, and thus similarly, does
not apparently contest whether he subjectively acted
willfully and wantonly, our reasoning that Williams’s
medical condition was not objectively serious similarly
reflects that Officer Rodriguez did not know that Williams
was in immediate need of medical care. As discussed
above, Williams’s statement that he had asthma, couldn’t
breathe, and needed his medication was made in response
to Officer Rodriguez’s request that Williams take a
breathalyzer test, and thus does not, in context, reflect
that Williams needed immediate medical care. Further-
more, Williams never requested at any other time that
Officer Rodriguez provide him with his inhaler or take him
to a hospital. In addition, although Williams’s wife gave
Officer Rodriguez Williams’s inhaler, she never conveyed
that Williams needed his inhaler because he was currently
suffering from asthmatic symptoms. In fact, there is no
evidence in the record indicating that Williams, aside
from his efforts to minimize his talking to control his
breathing, was exhibiting any physical symptoms of an
asthma attack during processing. We therefore conclude
that Officer Rodriguez did not know that Williams was
in need of immediate medical care and thus affirm the
district court’s grant of summary judgment as it relates
to Officer Rodriguez on this claim.
  The City of Chicago’s liability under this section is
premised on its vicarious liability for the actions of its
employees. 745 ILL. COMP. STAT. 10/4-105. Therefore,
because we have affirmed the district court’s grant of
20                                              No. 06-4126

summary judgment on this claim for Officer Rodriguez,
we similarly affirm summary judgment for the City of
Chicago as it relates to its vicarious liability for Officer
Rodriguez’s conduct. The same however, does not apply
to the City of Chicago’s vicarious liability for the unnamed
and unknown defendant or other City employees. First,
for the same reasons we dismissed Williams’s deliberate
indifference claims against the unnamed and unknown
defendant, the district court’s grant of summary judg-
ment is similarly modified to dismiss this defendant on
this state law claim. Dismissing this unnamed defendant
from the suit however, does not necessarily absolve the
City of Chicago of liability for that employee’s actions.
Indeed, the City of Chicago conceded this in its brief to
this court. Under Illinois law, “it is sufficient for recovery
against a public entity to prove that an identified employee
would be liable even though that employee is not named a
defendant in the action.” Gordon v. Degelmann, 29 F.3d
295, 299 (7th Cir. 1994) (quoting McCottrell v. Chicago,
481 N.E.2d 1058, 1060 (Ill. App. Ct. 1985)). In Gordon, this
court surmised that an unnamed officer assisting in an
arrest was sufficiently identified for purposes of holding
the municipality liable for his actions, before determining
that this officer’s actions were not willful or wanton. Id.
For the same reason, our determination that the unnamed
defendant is not himself a properly named defendant
in this suit does not negate the City’s potential liability
for his conduct. Because we have not addressed the merits
of Williams’s deliberate indifference claim as it relates
to his time in lockup, we decline to make this determina-
tion with respect to Williams’s pendant state claim. We
therefore modify the grant of summary judgment for the
City of Chicago on this claim to a dismissal for lack of
jurisdiction for all but the City’s vicarious liability for
Officer Rodriguez’s conduct, which we affirm as a ruling
on summary judgment.
No. 06-4126                                             21

                    III. Conclusion
  For the foregoing reasons, we AFFIRM the grant of
summary judgment in favor of Defendant Officer Rodri-
guez on all claims but that for malicious prosecution,
which we MODIFY to a dismissal for lack of jurisdiction. We
also MODIFY the grant of summary judgment in favor of
the unknown and unnamed Defendant on all counts to a
dismissal of that party from this lawsuit. With respect to
the City of Chicago, we MODIFY the grant of summary
judgment in its favor on both state law claims to a dis-
missal for lack of jurisdiction, with the exception of the
district court’s grant of summary judgment for the City
for its vicarious liability for Officer Rodriguez under 745
ILL. COMP. STAT. 10/4-105, which we AFFIRM. As so modi-
fied, this judgment is affirmed.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—12-6-07